 



EXHIBIT 10.4

EXECUTION COPY

PARTY CITY CORPORATION



--------------------------------------------------------------------------------

AMENDED AND RESTATED

INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

Dated as of August 18, 2003

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page            

--------------------------------------------------------------------------------

1.   Certain Definitions     2   2.   Registration Rights     3       2.1  
Requested Registration     3       2.2   Company Registration     5       2.3  
Registration on Form S-3     6       2.4   Limitations on Subsequent
Registration Rights     7       2.5   Expenses of Registration     7       2.6  
Registration Procedures     7       2.7   Indemnification     8       2.8  
Information by Holder     10       2.9   Rule 144 Reporting     10       2.10  
Transfer of Registration Rights     10       2.11   Termination of Rights     10
  3.   Miscellaneous     10       3.1   Liability Insurance     10       3.2  
Assignment     11       3.3   Third Parties     11       3.4   Future Investors
    11       3.5   Governing Law     11       3.6   Counterparts     11      
3.7   Notices     11       3.8   Severability     11       3.9   Amendment and
Waiver     12       3.10   Effect of Amendment or Waiver     12       3.11  
Rights of Holders     12       3.12   Delays or Omissions     12  

i



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

     THIS AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT (the “Agreement”) is
made as of August 18, 2003 by and among Party City Corporation, a Delaware
corporation (the “Company”), and the persons set forth on the Schedule of
Investors attached hereto as Annex I, as such Annex I shall be amended pursuant
to the terms of this Agreement (the “Investors”).

RECITALS

     WHEREAS, the Company issued (i) certain warrants (the “Warrants”) to
purchase shares of its common stock, par value $.01 per share (“Common Stock”),
to Tennenbaum & Co., LLC (“TC LLC”), Goldman, Sachs & Co. (“GS”), Enhanced
Retail Funding, LLC (“ERF”) and Richmond Associates, L.P. (“Richmond”) and (ii)
certain notes (“Notes”) of the Company to TC LLC, ERF, Richmond, TCO/Party City,
LLC (“TCO/PC”) and Goldman Sachs Credit Partners, L.P. (“GSCP”; together with TC
LLC, GS, ERF, Richmond and TCO/PC, the “Original Investors”) pursuant to one or
more Securities Purchase Agreements dated as of August 16, 1999 by and among the
Company and the Original Investors (each such agreement being of the same form
and referred to herein as the “Purchase Agreement”);

     WHEREAS, in conjunction with the Purchase Agreement, on August 16, 1999,
the Company entered into an Investor Rights Agreement (the “Original Agreement”)
with the Original Investors and Jack Futterman (“Futterman”);

     WHEREAS, on September 1, 1999, TC LLC sold all of its Warrants and Notes to
Special Value Bond Fund, LLC (“SVBF”);

     WHEREAS, on October 25, 1999, ERF sold a Warrant for 229,333 shares of
Common Stock to Clyde Street Investment, LLC (“Clyde Street”) and ERF kept a
Warrant for 458,667 shares of Common Stock;

     WHEREAS, on January 14, 2000, the Company issued (i) additional notes of
the Company to SVBF, GSCP and ERF and (ii) restated Warrants to ERF, GS,
Richmond, SVBF and Clyde Street, pursuant to First Amendment to Securities
Purchase Agreement dated as of January 14, 2000 by and among the Company, GS,
ERF, Richmond, TCO/PC, GSCP, SVBF and Clyde Street;

     WHEREAS, the Company, Futterman, SVBF, Special Value Bond Fund II, LLC,
Special Value Investment Management, LLC (now known as Tennenbaum Capital
Partners, LLC), GSCP, GS, ERF, Clyde Street and Richmond amended the Original
Agreement pursuant to the First Amendment to Investor Rights Agreement, dated as
of October 11, 2000, and pursuant to the Second Amendment to Investor Rights
Agreement, dated as of November 20, 2000 (as amended, the “IR Agreement”);

     WHEREAS, in September 2001, upon the partial exercise by SVBF of its
Warrant to purchase 600,000 shares of Common Stock, SVBF received 499,687 shares
of Common Stock and SVBF immediately distributed (i) 114,061 shares of Common
Stock to TC LLC and (ii) 385,626 shares of Common Stock to third party direct
and indirect investors in SVBF;

     WHEREAS, in May 2002, upon the exercise by Richmond of its Warrant to
purchase 229,000 shares of Common Stock, Richmond received 229,000 shares of
Common Stock;

 



--------------------------------------------------------------------------------



 



     WHEREAS, in June 2002, upon the exercise by GS of its Warrant to purchase
2,867,000 shares of Common Stock, GS received 2,669,720 shares of Common Stock
and GS immediately sold the 2,669,720 shares of Common Stock to Special Value
Absolute Return Fund, LLC;

     WHEREAS, in July 2002, upon the exercise by ERF of its Warrant to purchase
458,667 shares of Common Stock, ERF received 458,667 shares of Common Stock;

     WHEREAS, in August 2002, upon the exercise by Clyde Street of its Warrant
to purchase 229,333 shares of Common Stock, Clyde Street received 213,792 shares
of Common Stock and then sold 18,792 shares of Common Stock in the public
market;

     WHEREAS, prior to the date hereof the Company has repaid all of the Notes
and no Notes remain outstanding;

     WHEREAS, pursuant to Section 7.8 of the IR Agreement, the IR Agreement may
be amended with the written consent of the Company, a Supermajority in Interest
of the Investors (as defined in the IR Agreement) and a Supermajority in
Interest of the Warrantholders (as defined in the IR Agreement); and

     WHEREAS, the Company, a Supermajority in Interest of the Investors and a
Supermajority in Interest of the Warrantholders, now desire to amend and restate
the IR Agreement.

     NOW, THEREFORE, the Company and the Investors agree as follows:

     1.          Certain Definitions. As used in this Agreement, the following
terms shall have the following respective meanings:

     “Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar successor federal statute, and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

     “Fully-Diluted Common Stock” shall mean all of the issued and outstanding
Common Stock of the Company, assuming conversion, exercise or exchange of all
outstanding convertible, exercisable or exchangeable securities, options,
warrants and similar instruments into or for Common Stock (regardless of whether
such convertibles securities are at such time convertible, exercisable or
exchangeable). All such calculations shall be appropriately adjusted for stock
splits, stock dividends and other similar events.

     “Holder” shall mean (a) any Investor holding Registrable Securities and
(b) any person holding Registrable Securities to whom the rights under this
Agreement have been transferred in accordance with Section 2.10 hereof.

     “Initiating Holders” shall mean any Investors or transferees of Investors
under Section 2.10 hereof who in the aggregate are Holders of not less than
twenty percent (20%) of the Registrable Securities and who propose to register
securities, the aggregate offering price of which, net of underwriting discounts
and commissions, exceeds $2,500,000.

     “Majority in Interest” shall mean, in the case of Investors, Warrantholders
or Initiating Holders, at least fifty-one percent (51.0%) in aggregate amount of
Registrable Securities (as listed on Annex I hereto).

2



--------------------------------------------------------------------------------



 



     “Person” shall mean a corporation, an association, a partnership, an
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.

     “Public Event” shall mean the earlier to occur of (a) the first public
offering of the Common Stock of the Company after the date hereof to the general
public which is effected pursuant to a registration statement filed with, and
declared effective by, the Commission under the Securities Act or (b) the first
listing (or relisting) of the Common Stock with the Nasdaq National Market or
any national securities exchange after the date hereof.

     The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

     “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 2.1, 2.2 and 2.3 hereof, including, without limitation,
all registration, qualification, listing and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the and the Holders, blue sky
fees and expenses, and the expense of any special audits incident to or required
by any such registration.

     “Registrable Securities” shall mean (a) the shares of Common Stock issuable
to any Investor upon exercise of the Warrants, (b) any other shares of Common
Stock held by any Investor from time to time after the date hereof, and (c) any
Common Stock of the Company issued or issuable in respect of the shares of
Common Stock described in clauses (a) and (b) above, or other securities issued
or issuable with respect to such shares of Common Stock upon any stock split,
stock dividend, recapitalization or similar event, provided, however, that
shares of Common Stock or other securities shall only be treated as Registrable
Securities if and so long as they have not been (i) sold to or through a broker
or dealer or underwriter in a public distribution or a public securities
transaction, (ii) sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act under Section 4(1)
thereof so that all transfer restrictions and restrictive legends with respect
thereto are removed upon the consummation of such sale, or (iii) transferred in
a transaction pursuant to which the registration rights are not also assigned in
accordance with Section 2.10 hereof. As used herein, the term “Registrable
Securities” shall also include the Warrants; provided that only the shares of
Common Stock issuable upon exercise of the Warrants need be registered by the
Company pursuant to Section 2 hereof.

     “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder or any similar federal statute and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the time.

     “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the securities registered by
the Holders.

     “TCO Director” shall mean any director on the Company’s Board of Directors
who has been designated by TC LLC or its affiliates (or their transferees) for
election to the Board of Directors.

     “Warrantholder” shall mean the holder of any Warrant.

2.        Registration Rights.

     2.1   Requested Registration.

3



--------------------------------------------------------------------------------



 



               (a)     Request for Registration. If the Company shall receive
from Initiating Holders a written request that the Company effect any
registration, qualification or compliance, the Company will:



               (i)       promptly give written notice of the proposed
registration, qualification or compliance to all other Holders; and            
     (ii)      promptly use its best efforts to effect such registration,
qualification or compliance (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act and any other
governmental requirements or regulations) as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within fifteen (15) days after receipt of such written notice from the Company;
provided, however, that the Company shall not be obligated to take any action to
effect any such registration, qualification or compliance pursuant to this
Section 2.1:



       (1)     In any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification or compliance unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act;          (2)     Prior to the date which is six (6) months following the
effective date of the Public Event;          (3)     After (A) the Company has
effected one (or more) registrations pursuant to this Section 2.1(a) which have
included the Registrable Securities of each and every Investor who holds or has
held at any time at least twenty-five percent (25%) of the aggregate number of
Registrable Securities subject to this Agreement as set forth on Annex I hereto,
(B) such registrations have been declared or ordered effective and (C) the
securities offered pursuant to such registrations have been sold; or    
     (4)     If the Company shall furnish to such Holders a certificate, signed
by the President or Chief Executive Officer of the Company, stating that in the
good faith judgment of the Board of Directors the filing of a registration
statement in the near future with respect to the proposed registration would
have a material adverse effect on the Company, then the Company’s obligation to
use its best efforts to register, qualify or comply under this Section 2.1 shall
be deferred for a period not to exceed sixty (60) days from the date of receipt
of written request from the Initiating Holders; provided, however, that the
Company may not utilize this right more than once in any twelve (12) month
period.

     Subject to the foregoing clauses (1) through (4), the Company shall file a
registration statement covering the Registrable Securities so requested to be
registered as soon as practicable after receipt of the request or requests of
the Initiating Holders.

4



--------------------------------------------------------------------------------



 



               (b)     Underwriting. The Initiating Holders shall have the right
to determine whether any registration under Section 2.1 shall be underwritten or
not, and shall so specify in their initial notice to the Company. In the event
that a registration pursuant to Section 2.1 is for a registered public offering
involving an underwriting, the Company shall so advise the Holders as part of
the notice given pursuant to Section 2.1(a)(i). The right of any Holder to
registration pursuant to Section 2.1 shall be conditioned upon such Holder’s
participation in the underwriting arrangements required by this Section 2.1 and
the inclusion of such Holder’s Registrable Securities in the underwriting, to
the extent requested, to the extent provided herein.

     The Company shall (together with all Holders proposing to distribute their
securities through such underwriting) enter into and perform its obligations
under an underwriting agreement in customary form with the managing underwriter
selected for such underwriting selected by a Majority in Interest of the
Initiating Holders (which managing underwriter shall be reasonably acceptable to
the Company). Notwithstanding any other provision of this Section 2.1, if the
managing underwriter advises the Initiating Holders in writing that marketing
factors require a limitation of the number of shares to be underwritten, then
the Company shall so advise all Holders of Registrable Securities and the number
of shares of Registrable Securities that may be included in the registration and
underwriting shall be allocated among all Holders thereof in proportion, as
nearly as practicable, to the respective amounts of Registrable Securities held
by such Holders at the time of filing the registration statement. No Registrable
Securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration. To facilitate the
allocation of shares in accordance with the above provisions, the Company or the
underwriters may round the number of shares allocated to any Holder to the
nearest one hundred (100) shares.

          2.2     Company Registration.

               (a)     Notice of Registration. If at any time or from time to
time the Company shall determine to register any of its equity securities,
either for its own account or the account of a security holder or holders other
than (i) a registration relating solely to employee benefit plans, (ii) a
registration relating solely to a Commission Rule 145 transaction, or (iii) a
registration on any registration form that does not permit secondary sales, the
Company will:



       (i)     promptly give to each Holder written notice thereof; and    
     (ii)     include in such registration (and any related qualification under
blue sky laws or other compliance), and in any underwriting involved therein,
all of the Registrable Securities specified in a written request or requests
made within fifteen (15) days after receipt of such written notice from the
Company by any Holder, but only to the extent that such inclusion will not
diminish the number of securities included by the Company or by holders of the
Company’s securities who have demanded such registration.

               (b)     Underwriting. If the registration of which the Company
gives notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 2.2(a)(i). In such event, the right of any Holder to
registration pursuant to Section 2.2 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of Registrable Securities
in the underwriting to the extent provided herein. All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company and the other holders distributing their securities through such
underwriting) enter into and perform their obligations under an underwriting
agreement in customary form with the managing underwriter selected for such
underwriting by the Company. Notwithstanding any other provision of this

5



--------------------------------------------------------------------------------



 



Section 2.2, if the managing underwriter determines that marketing factors
require a limitation of the number of shares to be underwritten, the managing
underwriter may exclude all Registrable Securities from, or limit the number of
Registrable Securities to be included in the registration and underwriting, on a
pro rata basis based on the total number of securities (including, without
limitation, Registrable Securities) entitled to registration pursuant to
registration rights granted to the participating Holders by the Company. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder or other holder to the nearest one hundred (100) shares.

               (c)     Right to Terminate Registration. The Company shall have
the right to terminate or withdraw any registration initiated by it under this
Section 2.2 prior to the effectiveness of such registration, whether or not any
Holder has elected to include securities in such registration.

          2.3     Registration on Form S-3.

               (a)     The Company shall use its best efforts to qualify for
registration on Form S-3 or any comparable or successor form. To that end the
Company shall register (whether or not required by law to do so) its Common
Stock under the Exchange Act in accordance with the provisions of the Exchange
Act.

               (b)     If any Holder or Holders of not less than twenty percent
(20%) of the Registrable Securities then outstanding requests that the Company
file a registration statement on Form S-3 (or any successor form to Form S-3)
for a public offering of shares of the Registrable Securities, the reasonably
anticipated aggregate price to the public of which, net of underwriting
discounts and commissions, would exceed $2,500,000, and the Company is a
registrant entitled to use Form S-3 to register the Registrable Securities for
such an offering, the Company shall use its best efforts to cause such
Registrable Securities to be registered for the offering on such form. The
Company will (i) promptly give written notice of the proposed registration to
all other Holders, and (ii) promptly use its best efforts to effect such
registration (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act and any other governmental
requirements or regulations) as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any Holder or Holders joining in such request
as are specified in a written request received by the Company within fifteen
(15) days after receipt of the written notice from the Company referred to in
the preceding clause (i). The substantive provisions of Section 2.1(b) shall be
applicable to each registration initiated under this Section 2.3.

               (c)     Notwithstanding the foregoing, the Company shall not be
obligated to take any action pursuant to this Section 2.3: (i) in any particular
jurisdiction in which the Company would be required to execute a general consent
to service of process in effecting such registration, qualification or
compliance unless the Company is already subject to service in such jurisdiction
and except as may be required by the Securities Act; or (ii) if the Company
shall furnish to such Holder a certificate signed by the President or Chief
Executive Officer of the Company stating that, in the good faith judgment of the
Board of Directors the filing of a registration statement in the near future
with respect to the proposed registration would have a material adverse effect
on the Company, then the Company’s obligation to use its best efforts to
register, qualify or comply under this Section 2.3 shall be deferred for a
period not to exceed sixty (60) days from the receipt of the request to file
such registration by such Holder or Holders; provided, however, that the Company
may not utilize this right more than once in any twelve (12) month period.

6



--------------------------------------------------------------------------------



 



          2.4     Limitations on Subsequent Registration Rights. From and after
the date hereof, the Company shall not enter into any agreement granting any
holder or prospective holder of any securities of the Company registration
rights with respect to such securities unless such new registration rights,
including standoff obligations, are subordinate to the registration rights
granted to the Holders hereunder.

          2.5     Expenses of Registration. All Registration Expenses incurred
in connection with any registration pursuant to Sections 2.1, 2.2 or 2.3 shall
be borne by the Company. Unless otherwise stated, all other Selling Expenses
relating to securities registered on behalf of the Holders shall be borne by the
Holders of the registered securities included in such registration pro rata on
the basis of the number of shares so registered.

          2.6     Registration Procedures. In the case of each registration,
qualification or compliance effected by the Company pursuant to this Section 2,
the Company will keep each Holder advised in writing as to the initiation of
each registration, qualification and compliance and as to the completion thereof
and, at its expense, the Company will:

               (a)     Prepare and file with the Commission a registration
statement with respect to such securities and use its best efforts to cause such
registration statement to become and remain effective for at least ninety
(90) days or until the distribution described in the registration statement has
been completed; provided, however, that in the case of any registration of
Registrable Securities on Form S-3 which are intended to be offered on a
continuous or delayed basis, such period shall be extended, if necessary, to
keep the registration statement effective until all such Registrable Securities
are sold, provided that if Rule 415, or any successor rule under the Securities
Act, permits an offering on a continuous or delayed basis, and provided further
that if applicable rules under the Securities Act governing the obligation to
file a post-effective amendment permit, in lieu of filing a post-effective
amendment which (i) includes any prospectus required by Section 10(a)(3) of the
Securities Act or (ii) reflects facts or events representing a material or
fundamental change in the information set forth in the registration statement,
the incorporation by reference of information required to be included in (i) and
(ii) above shall be contained in periodic reports filed pursuant to Section 13
or 15(d) of the Exchange Act in the registration statement;

               (b)     Furnish to the Holders participating in such registration
and to the underwriters of the securities being registered such number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other documents as such Holders and underwriters may reasonably request in order
to facilitate the public offering of such securities;

               (c)     Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;

               (d)     Notify each seller of Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing, and at the request of any such seller, prepare and
furnish to such seller a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchaser of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein

7



--------------------------------------------------------------------------------



 



or necessary to make the statements therein not misleading or incomplete in the
light of the circumstances then existing;

               (e)     Use its best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders, provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions;

               (f)     Cause all such Registrable Securities to be listed on
each securities exchange on which similar securities issued by the Company are
then listed;

               (g)     Provide a transfer agent and registrar for all
Registrable Securities and a CUSIP number for all such Registrable Securities,
in each case not later than the effective date of such registration; and

               (h)     Make available for inspection by any Holder participating
in such registration, any underwriter participating in any disposition pursuant
to such registration, and any attorney or accountant retained by any such Holder
or underwriter, all financial and other records, pertinent corporate documents
and properties of the Company, and cause the Company’s officers and directors to
supply all information requested by any such Holder, underwriter, attorney or
accountant in connection with such registration statement; provided, however,
that such Holder, underwriter, attorney or accountant shall agree to hold in
confidence and trust all information so provided.

          2.7     Indemnification.

               (a)     The Company will indemnify each Holder, each of its
officers, principals, members, directors and partners, and each person
controlling such Holder within the meaning of Section 15 of the Securities Act,
with respect to which registration, qualification or compliance has been
effected pursuant to this Section 2, and each underwriter, if any, and each
person who controls any underwriter within the meaning of Section 15 of the
Securities Act, against all expenses, claims, losses, damages or liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereto, incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by the Company of any rule or regulation promulgated under the
Securities Act applicable to the Company in connection with any such
registration, qualification or compliance, and the Company will reimburse each
such Holder, each of its officers and directors, and each person controlling
such Holder, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, as such expenses are incurred, provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on any untrue
statement or omission or alleged untrue statement or omission, made in reliance
upon and in conformity with written information furnished to the Company by an
instrument duly executed by such Holder, controlling person or underwriter and
stated to be specifically for use therein.

               (b)     Each Holder will, if Registrable Securities held by such
Holder are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify the Company, each of
its directors and officers, each underwriter, if any, of the Company’s

8



--------------------------------------------------------------------------------



 



securities covered by such registration statement, each person who controls the
Company or such underwriter within the meaning of Section 15 of the Securities
Act, and each other such Holder, each of its officers and directors and each
person controlling such Holder within the meaning of Section 15 of the
Securities Act, against all claims, losses, damages and liabilities (or actions
in respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company, such Holders, such directors, officers, persons, underwriters or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, as such expenses are incurred, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by an instrument
duly executed by such Holder and stated to be specifically for use therein;
provided that in no event shall any indemnity under this Section 2.7(b) exceed
the net proceeds received by such Holder in such registration.

               (c)     Each party entitled to indemnification under this
Section 2.7 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense; provided, however, that an Indemnified Party
(together with all other Indemnified Parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the Indemnifying Party, if
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between such Indemnified Party and any other party represented by such
counsel in such proceeding. The failure of any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2 unless the failure to give such notice is materially
prejudicial to an Indemnifying Party’s ability to defend such action. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.

               (d)     If the indemnification provided for in this Section 2.7
is held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any claim, loss, damage, liability or action referred to
therein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party hereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such claim, loss, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and the Indemnified Party on the other in
connection with the actions that resulted in such claim, loss, damage, liability
or action, as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact related to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company and the Holders
agree that it would not be just and equitable if contribution pursuant to this
Section 2.7(d) were based solely upon the number of entities from whom
contribution was requested or by any other method

9



--------------------------------------------------------------------------------



 



of allocation which does not take account of the equitable considerations
referred to above in this Section 2.7(d).

               (e)     The amount paid or payable by an Indemnified Party as a
result of the losses, claims, damages and liabilities referred to above in this
Section 2.7 shall be deemed to include any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such action or claim, subject to the provisions of Section 2.7 hereof.
Notwithstanding the provisions of this Section 2.7, no Holder shall be required
to contribute any amount or make any other payments under this Agreement which
in the aggregate exceed the net proceeds (after selling expenses) received by
such Holder. No person guilty of fraudulent misrepresentation (within the
meaning of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

          2.8     Information by Holder. The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders, the Registrable Securities held by
them and the distribution proposed by such Holder or Holders as the Company may
reasonably request in writing and as shall be required in connection with any
registration, qualification or compliance referred to in this Section 2.

          2.9     Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission which may at any
time permit the sale of the Registrable Securities to the public without
registration, after such time as a public market exists for the Common Stock of
the Company, the Company agrees, promptly following the completion of the
Company’s audit for the 18-month period ended July 3, 1999, to use its best
efforts to:

               (a)     Make and keep public information available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times after the effective date that the Company becomes subject to the reporting
requirements of the Securities Act or the Exchange Act; and

               (b)     File with the Commission in a timely manner all reports
and other documents required of the Company under the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements).

          2.10     Transfer of Registration Rights. The rights to cause the
Company to register securities granted to any party hereto under Sections 2.1,
2.2 and 2.3 may be assigned to a transferee or assignee in connection with any
transfer or assignment of Registrable Securities by such party (together with
any affiliate); provided that (a) such transfer may otherwise be effected in
accordance with applicable securities laws and (b) notice of such assignment is
given to the Company.

          2.11     Termination of Rights. The rights of any particular Holder to
cause the Company to register securities under Sections 2.1, 2.2 and 2.3 shall
terminate with respect to such Holder on the date that is seven (7) years after
the date hereof or on the date on which all Registrable Securities held by such
Holder can be sold in any 90-day period under Rule 144 (without regard to Rule
144(k)).

     3.          Miscellaneous.

          3.1     Liability Insurance. Unless the TCO Directors have otherwise
consented, for so long as the TCO Directors serve as directors of the Company,
the Company shall maintain in effect the current policies of directors’ and
officers’ liability insurance maintained by the Company and to the extent any
claims are made against such insurance, shall increase the coverage amounts
thereunder so as to maintain the same amount of insurance protection for the TCO
Directors as existed immediately prior

10



--------------------------------------------------------------------------------



 



to any such claims assuming such claims are paid in full; provided that the
Company may substitute therefor policies of the same or higher standard of
coverage and amounts containing terms and conditions which are no less
advantageous. In addition, from and after the Closing (as such term is defined
in the Purchase Agreement), the Company shall keep in effect provisions in its
charter and bylaws providing for exculpation of director liability and
indemnification of directors, officers, employees and agents at the Company to
the extent that such persons are entitled thereto thereunder on the date hereof,
which provisions shall not be amended, repealed or otherwise modified for so
long as the TCO Directors serve as directors of the Company in any manner that
would adversely affect the rights thereunder of any such individuals unless such
modification is required by law.

          3.2     Assignment. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties hereto.

          3.3     Third Parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto, and their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

          3.4     Future Investors. Subject to Section 2.10, any person who
acquires the Securities (as such term is defined in the Purchase Agreement) may
become a party to this Agreement by execution and delivery to the Company of a
counterpart of this Agreement. Upon delivery of such counterpart, (a) the
signature pages and Annex I hereto shall be deemed automatically amended
(without any action on the part of the Investors) to reflect the addition of
such new party, (b) the Company shall revise the signature pages and Annex I
hereto to include such new party (together with all other information regarding
such new party as required for Annex I) and shall deliver such revised signature
pages and Annex I to all Investors as soon as reasonably practicable thereafter
and (c) such new party shall thereafter be deemed an “Investor” for purposes of
this Agreement.

          3.5     Governing Law. This Agreement shall be governed by and
construed under the laws of the State of New York without regard to choice of
laws or conflict of laws provisions thereof.

          3.6     Counterparts. This Agreement may be executed in two or more
counterparts and signature pages may be delivered by facsimile, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

          3.7     Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be deemed to have been duly given if delivered
personally, or if mailed by certified mail, return receipt requested, postage
prepaid, or if sent by overnight courier, or if sent by written
telecommunication, addressed to the other party at (a) if to an Investor, at the
address set forth in Annex I hereto, or (b) if to the Company, at 400 Commons
Way, Rockaway, New Jersey 07866, to the attention of Corporate Secretary. Any
notice so addressed and delivered by facsimile transmission, hand or courier
shall be deemed to be given when received, and any notice so addressed and
mailed by registered or certified mail shall be deemed to be given three
business days after being so mailed.

          3.8     Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, portions of such provisions, or
such provisions in their entirety, to the extent necessary, shall be severed
from this Agreement, and the balance of this Agreement shall be enforceable in
accordance with its terms.

11



--------------------------------------------------------------------------------



 



          3.9     Amendment and Waiver. Any provision of this Agreement may be
amended with the written consent of the Company and a Majority in Interest of
the Investors; provided that (a) no such amendment shall impose or increase any
liability or obligation on a Holder without the consent of such Holder and (b)
no such amendment having a disproportionately adverse effect on any Holder in
relation to the other Holders may be made without consent of such Holder. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each Holder of Registrable Securities and the Company. In addition, the
Company may waive performance of any obligation owing to it, as to some or all
of the Holders of Registrable Securities, or agree to accept alternatives to
such performance, without obtaining the consent of any Holder of Registrable
Securities. In the event that an underwriting agreement is entered into between
the Company and any Holder, and such underwriting agreement contains terms
differing from this Agreement, as to any such Holder the terms of such
underwriting agreement shall govern.

          3.10     Effect of Amendment or Waiver. The Investors and their
successors and assigns acknowledge that by the operation of Section 3.9 hereof a
Majority in Interest of the Investors, acting in conjunction with the Company,
will have the right and power to diminish or eliminate any or all rights
pursuant to this Agreement.

          3.11     Rights of Holders. Each party to this Agreement shall have
the absolute right to exercise or refrain from exercising any right or rights
that such party may have by reason of this Agreement, including, without
limitation, the right to consent to the waiver or modification of any obligation
under this Agreement, and such party shall not incur any liability to any other
party or other Holder of any securities of the Company as a result of exercising
or refraining from exercising any such right or rights.

          3.12     Delays or Omissions. No delay or omission to exercise any
right, power or remedy accruing to any party to this Agreement, upon any breach
or default of the other party, shall impair any such right, power or remedy of
such non-breaching party nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be made in writing and shall be effective
only to the extent specifically set forth in such writing. All remedies, either
under this Agreement, or by law or otherwise afforded to any Holder, shall be
cumulative and not alternative.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, who represent a Supermajority in
Interest of the Investors and a Supermajority in Interest of the Warrantholders,
have executed and delivered this Agreement as of the date first above written.

                  PARTY CITY CORPORATION                   By:   /s/ Linda M.
Siluk        

--------------------------------------------------------------------------------

        Name:   Linda M. Siluk         Title:   Chief Financial Officer        
          Investors:                   SPECIAL VALUE BOND FUND, LLC            
      By:   SVIM/MSM, LLC         its Managing Member                   By:  
TENNENBAUM & CO., LLC         its Managing Member                   By:   /s/
Michael E. Tennenbaum        

--------------------------------------------------------------------------------

        Name:   Michael E. Tennenbaum         Title:   Managing Member          
        SPECIAL ABSOLUTE RETURN FUND, LLC                   By:   SVAR/MM, LLC  
      its Managing Member                   By:   TENNENBAUM & CO., LLC        
its Managing Member                   By:   /s/ Michael E. Tennenbaum        

--------------------------------------------------------------------------------

        Name:   Michael E. Tennenbaum         Title:   Managing Member          
        TENNENBAUM & CO., LLC                   By:   /s/ Michael E. Tennenbaum
       

--------------------------------------------------------------------------------

        Name:   Michael E. Tennenbaum         Title:   Managing Member

 



--------------------------------------------------------------------------------



 



ANNEX I

SCHEDULE OF INVESTORS

          Investor   Shares of Common Stock   Promissory Notes

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Special Value Bond Fund, LLC

  2,496,000   none 11100 Santa Monica Blvd.
Suite 210   (subject to Warrants)     Los Angeles, CA 90025                  
Special Absolute Return Fund, LLC

  2,594,720   none 11100 Santa Monica Blvd. Suite 210         Los Angeles, CA
90025                   Tennenbaum & Co., LLC

  114, 061   none 11100 Santa Monica Blvd. Suite 210         Los Angeles, CA
90025                   Enhanced Retail Funding, LLC

  458,667   none c/o Gordon Brothers Equity
Partners, LLC         40 Broad Street         Boston, MA 02109                  
Richmond Associates, L.P.

  229,000   none c/o Rubie’s Costume Company, Inc.         One Rubie’s Plaza    
    Richmond Hill, NY 11418                   Clyde Street Investment, LLC

  195,000   none 5015 Wenlock Rose Court         Middleton, WI 53562-2374      
 

Annex I – Page 1